DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 12/14/2017. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 10, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hospedales et al. (“Identifying Rare and Subtle Behaviors: A Weakly Supervised Joint Topic Model”, hereinafter: Hospedales) in view of Zhang et al. (“iBAT: Detecting Anomalous Taxi Trajectories from GPS Traces”, hereinafter: Zhang). 
Regarding claim 1
Hospedales teaches the computer-implemented method comprising: training a generative model from a first set of …data items representing a corresponding first set…, (pg. 2453-2454 section 4 “Our model builds on Latent Dirichlet Allocation (LDA) [21]. Applied to unsupervised behavior modeling [32], [5], [3], LDA learns a generative model of video clips xj (Fig. 2a)… Learning[correspond to training] in this model effectively clusters co-occurring visual words in X and thereby discovers regular activities y in the data set.”)
…
obtaining a set of weak labels for a corresponding second set of …data items representing a corresponding second set of …by applying the generative model to the second set of …data items, (pg. 2454 right col “We next show how to learn a WS-JTM model (training) and use the learned model to classify new data (testing). For training, we assume weak supervision in the form of labels cj, and the goal is to learn the model parameters… For testing, parameters …are fixed and we infer the unknown class of test clips x*.”)
 (Examiner notes that FIG. 16 shows images of labeled and unlabeled data the non-brighter areas corresponds to lacking manual labels see pg. 2461 section 5.2.3 right col section 5.2 “Fig. 16 illustrates examples of localizing specific behaviors within correctly classified clips from the previous section. The brighter areas in each image are specific visual words which were labeled as corresponding the rare behavior. The segmentation is rough, due to the noisy optical flow features and the MCMC-based labeling. The bounding boxes of rare behavior words (red rectangles) nevertheless provide a useful localization in space and time.”)
the set of weak labels indicating probabilities that the second set…; (pg. 2456 right col “In summary, to classify a new clip, we use the importance sampler defined in (18) and (19) to compute the marginal likelihood (17) for each class c (i.e., typical 0, rare 1; 2;[corresponds to labels] ...) and hence the class posterior for that clip (16)”) 
training a discriminative model (Examiner notes that WS-JTM model corresponds to discriminative model and it is used to discriminate data classes see pg. 2453 “We show how to perform efficient inference in WS-JTM, permitting real-time behavior analysis. sLDA [27] learns a topic model with the additional objective of finding topics that help to discriminate data classes.”) from the second set of …data items and the set of weak labels; (pg. 2454 right col “We next show how to learn a WS-JTM model (training) and use the learned model to classify new data (testing). For training, we assume weak supervision in the form of labels cj, and the goal is to learn the model parameters… For testing, parameters …are fixed and we infer the unknown class of test clips x*.”)
Hospedales does not teach a computer-implemented method for detecting fraudulent trips within an electronic transportation system,
…
….a first set of trip data items representing a corresponding first set of trips,
the trip data items having manual labels indicating whether the corresponding trips are fraudulent;
…
…whether the second set of trips are fraudulent,
and obtaining a fraud score for a trip data item representing a requested trip that has not begun, by applying the discriminative model to the trip data item.
Zhang teaches a computer-implemented method for detecting fraudulent trips within an electronic transportation system, (pg. 102 left col “As shown in Fig. 3, our approach to detecting anomalous taxi trajectories consists of three main steps. In the first step, after extracting taxi trajectories from GPS traces, we split the city map into grid-cells of equal size, then we group all taxi trajectories crossing the same source-destination cell-pair, augment and represent each trajectory as a sequence of traversed cells.”)
…
….a first set of trip data items representing a corresponding first set of trips, (pg. 107 “Figure 13. Avoiding excuses for taxi driving fraud detection. (a) the anomalous trajectory (red solid) is compared with previous trips of the same driver (green dashed); (b) the anomalous trajectory is compared with trajectories in the same time slot (green dashed).”)
the trip data items having manual labels indicating whether the corresponding trips are fraudulent; (pg. 106 left col “We first provide a visualization of the detection results in Fig. 9, where manually labeled anomalous trajectories and the anomalous trajectories detected by iBAT (the same number of manually labeled anomalies) are depicted. We can see that the visualization of detected results are very similar to that of manually labeled data, which indicates that iBAT is effective in detecting anomalous trajectories.”)
…
…whether the second set of trips are fraudulent, (pg. 107 Figure 14. “Trajectories considered for road network change detection. (a) three trajectories considered: two anomalous trajectories t0 and t1[corresponds to second set of trip] (red solid and blue solid), one normal trajectory ti (green dashed);”)
and obtaining a fraud score for a trip data item representing a requested trip that has not begun, by applying the discriminative model to the trip data item. (Examiner notes that Algorithm 1 iBat model[corresponds to discriminative model] can compute anomaly scroe[corresponds to fraud score] prior to getting a ride from taxi because it can compute fraud scores using sample trajectories[corresponds to trip data] see pg. 104 right col “given a large number of taxi trajectories, we do not need to isolate our trajectory t from the rest, and the isolating process is able to work well with a small sub-sample of all trajectories. Specifically, given one trajectory, our iBAT method repeats the isolation process on different subsamples of all trajectories and computes the anomaly score according to Eq. 1. The pseudo code of the iBAT method is summarized in Algorithm 1.”)
Hospedales and Zhang are analogous art because they are both directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hospedales to incorporate the teaching of Zhang in order to discover anomalous driving patterns from taxi’s GPS traces and automatically detect taxi driving frauds. 
One of ordinary skill in the art would have been motivated to make this modification in order to minimize taxi frauds committed by greedy taxi drivers and “automatically detect the anomalous driving trajectories by mining taxi GPS traces and hence taxi driving frauds” without having to use human experienced staff to manual check the GPS trajectory to identify taxi fraud as disclosed by Zhang (pg. 99 right col Example 1 “detecting taxi driving frauds is often done by experienced staff via manually checking the GPS trajectories corresponding to the taxi rides, based on complaints from passengers, but this is costly and not very effective because many frauds are not even noticed by passengers. As the traces of driving frauds often significantly deviate from normal ones, it is possible to automatically detect the anomalous driving trajectories by mining taxi GPS traces and hence taxi driving frauds.”).

Regarding claim 8
Claim 8 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding claim 15
Claim 15 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 3
Hospedales in view of Zhang teaches the computer-implemented method of claim 1.
Hospedales further teaches wherein the generative model is trained at least in part based on the …values. (pg. 2453-2454 section 4 “Our model builds on Latent Dirichlet Allocation (LDA) [21]. Applied to unsupervised behavior modeling [32], [5], [3], LDA learns a generative model of video clips xj (Fig. 2a)… Learning[correspond to training] in this model effectively clusters co-occurring visual words in X and thereby discovers regular activities y in the data set.”)
Hospedales doesn’t explicitly teaches fraud values. 
However, Zhang teaches fraud values (Examiner notes that fraud values corresponds to the values that make up anomaly scores see pg. 104 “Specifically, given one trajectory, our iBAT method repeats the isolation process on different subsamples of all trajectories and computes the anomaly score according to Eq. 1. The pseudo code of the iBAT method is summarized in Algorithm 1.”)
the computer-implemented method comprising: applying fraud rules to the first set of trip data items to obtain corresponding fraud values; (Examiner interprets fraud rules as an action that triggers the fraud detection system to detect anomaly trajectory see pg. 107 left col “As Fig. 9 shows, many detected anomalous trajectories are long-distance detours, which may correspond to taxi driving frauds. Therefore, detecting anomalous taxi trajectories can help building taxi driving fraud detection systems.” Examiner notes that fraud values corresponds to the values that make up anomaly scores see pg. 104 “Specifically, given one trajectory, our iBAT method repeats the isolation process on different subsamples of all trajectories and computes the anomaly score according to Eq. 1. The pseudo code of the iBAT method is summarized in Algorithm 1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hospedales to incorporate the teaching of Zhang in order to discover anomalous driving patterns from taxi’s GPS traces and automatically detect taxi driving frauds. 
One of ordinary skill in the art would have been motivated to make this modification in order to minimize taxi frauds committed by greedy taxi drivers and “automatically detect the anomalous driving trajectories by mining taxi GPS traces and hence taxi driving frauds” without having to use human experienced staff to manually check the GPS trajectory to identify taxi fraud as disclosed by Zhang (pg. 99 right col Example 1 “detecting taxi driving frauds is often done by experienced staff via manually checking the GPS trajectories corresponding to the taxi rides, based on complaints from passengers, but this is costly and not very effective because many frauds are not even noticed by passengers. As the traces of driving frauds often significantly deviate from normal ones, it is possible to automatically detect the anomalous driving trajectories by mining taxi GPS traces and hence taxi driving frauds.”).
Regarding claim 10

Regarding claim 17
Claim 17 recites analogous limitations to claim 3 and therefore is rejected on the same ground as independent claim 3. 

Regarding claim 5
Hospedales in view of Zhang teaches the computer-implemented method of claim 1.
Zhang further teaches wherein the trip data items include at least one of: information about drivers of the trips, information about riders of the trips, times of the trips, locations of the trips, (pg. 105 right col “In this dataset, each taxi is equipped with a GPS device with a sampling-rate of about one record per minute. For each record, there are four fields: latitude, longitude, passenger status and timestamp. For the sake of simplicity in computation and visualization, we restrict our interest within the metropolitan area of Hangzhou with longitude [120.0◦E, 120.5◦E] and latitude [30.15◦N, 30.40◦N], the invalid records and those beyond this area are discarded.”) or sensor data from client devices used on the trips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hospedales to incorporate the teaching of Zhang in order to discover anomalous driving patterns from taxi’s GPS traces and automatically detect taxi driving frauds. 
One of ordinary skill in the art would have been motivated to make this modification in order to minimize taxi frauds committed by greedy taxi drivers and automatically detect the anomalous driving trajectories by mining taxi GPS traces and hence taxi driving frauds” without having to use human experienced staff to manually check the GPS trajectory to identify taxi fraud as disclosed by Zhang (pg. 99 right col Example 1 “detecting taxi driving frauds is often done by experienced staff via manually checking the GPS trajectories corresponding to the taxi rides, based on complaints from passengers, but this is costly and not very effective because many frauds are not even noticed by passengers. As the traces of driving frauds often significantly deviate from normal ones, it is possible to automatically detect the anomalous driving trajectories by mining taxi GPS traces and hence taxi driving frauds.”).
Regarding claim 12
Claim 12 recites analogous limitations to claim 5 and therefore is rejected on the same ground as independent claim 5. 
Regarding claim 19
Claim 19 recites analogous limitations to claim 5 and therefore is rejected on the same ground as independent claim 5. 


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hospedales et al. (“Identifying Rare and Subtle Behaviors: A Weakly Supervised Joint Topic Model”, hereinafter: Hospedales) in view of Zhang et al. (“iBAT: Detecting Anomalous Taxi Trajectories from GPS Traces”, hereinafter: Zhang) and further in view of Guillaumin et al. (“Multimodal semi-supervised learning for image classification”, hereinafter: Guillaumin).
Regarding claim 2
Hospedales in view of Zhang teaches the computer-implemented method of claim 1. 
Zhang teaches trip data as disclosed in pg. 107 “Figure 13. Avoiding excuses for taxi driving fraud detection. (a) the anomalous trajectory (red solid) is compared with previous trips of the same driver (green dashed); (b) the anomalous trajectory is compared with trajectories in the same time slot (green dashed).”
Hospedales in view of Zhang does not teach the computer-implemented method further comprising grouping the first set of trip data items into a positive training set and a negative training set based on the manual labels.
Guillaumin teaches the computer-implemented method further comprising grouping the first set of …data items into a positive training set and a negative training set based on the manual labels. (Pg. 907 left col “We evaluated the performance for different amounts of labeled training images. In one set[corresponds to grouping] of experiments we randomly selected k ∈ {20, 50, 100} positive and the same number of negative examples for each class. In another set of experiments we use a fraction r ∈ {10%, 25%, 50%} of the positive and negative examples from each class, i.e. with r = 10% and for a class with 2.500 positive images and 10.000 negative ones we randomly select 250 positive examples and 1.000 negative examples.”)
Hospedales, Zhang and Guillaumin are analogous art because they are all directed to data automation. 
Hospedales in view of Zhang to incorporate the teaching of Guillaumin in order to improve image classification using semi-supervised learning to quickly decide whether an image belongs to a certain category or not. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve performance of learned classifier hand-labeled images and reduce the amount of time spent for the task of hand labeled images as disclosed by Guillaumin (pg. 902 right col “Although it is possible to label large amounts of images for many categories for research purposes [6], this is often unrealistic, e.g. in personal photo organizing applications. This motivates our interest in using other sources of information that can aid the learning process using a limited amount of labeled images”).
Regarding claim 9
Claim 9 recites analogous limitations to claim 2 and therefore is rejected on the same ground as independent claim 2. 
Regarding claim 16
Claim 16 recites analogous limitations to claim 2 and therefore is rejected on the same ground as independent claim 2. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hospedales et al. (“Identifying Rare and Subtle Behaviors: A Weakly Supervised Joint Topic Model”, hereinafter: Hospedales) in view of Zhang et al. (“iBAT: Detecting Karsenti et al. (US 2017/0140524A1).
Regarding claim 4
Hospedales in view of Zhang teaches the computer-implemented method of claim 3.
Zhang further teaches the computer-implemented method further comprising: obtaining additional trip data items; (Examiner notes that FIG. 9 shows taxi trajectories between source and destination where there are several routes displayed and Zhang anomaly detection system detects different trajectories (t0, t1, t2 and t3 which corresponds to additional trip data items see FIG. 9 and pg. 100 “To provide a quantitative evaluation, we pick up five source destination cell-pair1, and ask three volunteers to manually label whether the trajectories are anomalous or not, in particular, if one volunteer thinks a taxi trajectory is anomalous, it is labeled to be anomalous. The datasets are summarized in Table 1, and visualized in Fig. 9”)
obtaining additional fraud rules specified by data analysts; (Examiner interprets fraud rules as an action that triggers the fraud detection system to detect anomaly trajectory and FIG. 9 indicates that there are several anomaly trajectories which include t0, t1 and t3 and they are manually labeled anomalous trajectories which has human[corresponds to analysts]which are longer distance detours also see pg. 107 left col “As Fig. 9 shows, many detected anomalous trajectories are long-distance detours, which may correspond to taxi driving frauds. Therefore, detecting anomalous taxi trajectories can help building taxi driving fraud detection systems.”)
applying the additional fraud rules to a third set of trip data items to obtain corresponding additional fraud values; (Examiner notes that table 1 shows datasets used for trajectories and number of anomalies detected for each trajectories for T-1, T-2… T-5 see pg. 105 right col “To provide a quantitative evaluation, we pick up five source destination cell-pair1, and ask three volunteers to manually label whether the trajectories are anomalous or not, in particular, if one volunteer thinks a taxi trajectory is anomalous, it is labeled to be anomalous. The datasets are summarized in Table 1, and visualized in Fig. 9”)
Hospedales in view of Zhang does not teach and re-training the generative model and the discriminative model based, at least in part, on the additional fraud values.
Karsenti teaches and re-training the generative model and the …model based, at least in part, on the additional …values. (Para [0099] “For example, in some embodiments, the one or more computer Subsystems are configured for modifying the training dataset by adding a new pair to the set, detecting one or more additional defects in an image in the new pair, associating one or more additional labels with pixels in the image corresponding to results of the detecting the one or more additional defects, and re-performing the Supervised training by progressively modifying the parameters until the features determined for the images in the pairs and the new pair by the generative model are mapped to the labels associated with the pixels in the images in the pair and the new pair. …the training dataset may be updated with new pairs when a new defect is discovered, synthesized, or simulated, and the generative model may be re-trained using the updated training dataset.”)
Hospedales, Zhang, Soleimani and Karsenti are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hospedales in view of Zhang with Soleimani to incorporate the teaching of Karsenti in order to improve system for detecting defects on a specimen by single image detection. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method that requires the acquisition of a minimum of two images (reference and test) which is time consuming and the motivation is to reduce the unambiguous detection time requirement as disclosed by Karsenti (Para [0009-0010]).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hospedales et al. (“Identifying Rare and Subtle Behaviors: A Weakly Supervised Joint Topic Model”, hereinafter: Hospedales) in view of Zhang et al. (“iBAT: Detecting Anomalous Taxi Trajectories from GPS Traces”, hereinafter: Zhang) and further in view of Soleimani et al. (“Anomaly Detection in Maritime Data Based on Geometrical Analysis of Trajectories”, hereinafter: Soleimani). 
Regarding claim 6
Hospedales in view of Zhang teaches the computer-implemented method of claim 1.
Hospedales in view of Zhang does not teach the computer-implemented method further comprising providing the trip data item to an analyst review process responsive to the fraud score being greater than a threshold. 
Soleimani teaches the computer-implemented method further comprising providing the trip data item to an analyst review process responsive to the fraud score being greater than a threshold. (Examiner notes that anomaly score is being calculated as shown in equation 9 and the final score[corresponds to fraud score] is being compared on pg. 1103 “If the final score value is greater than or equal to zero it means that the trajectory is completely normal with respect to our algorithm” also see pg. 1104 left col “If the score is less than the threshold, the trajectory is considered to be abnormal and if it is greater than the threshold it is normal. In general, the score value is beyond a simple labeling and it can also give us a ranking between the abnormal patterns.” Also Examiner notes that a user can define a threshold for deicing on the label therefore that user corresponds to an analyst see pg. 1105 section conclusion “Providing a score value instead of labels has an advantage that the user can define a threshold for deciding on the label based on how sensitive they want to be in detecting anomalies.”)
Hospedales, Zhang and Soleimani are analogous art because they are all directed to data automation. 
Hospedales in view of Zhang to incorporate the teaching of Soleimani in order to improve anomaly detection in maritime data based on geometrical analysis trajectories. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve image classification technique which suffers from problem of labeled data which requires data point to be associated with labels. The motivation is to improve generating a large volume of data which is overwhelming and time consuming to evaluate the vessel trajectory in an anomaly detection system as disclosed by Soleimani (pg. 1100 left col “One problem with AIS protocol is that it generates a large volume of data, which may overwhelm authorities evaluating the vessel trajectory. Another problem presented by [14] is that current systems are “principally navigational aids that do not provide an adequate solution to new threats and the ingenuity of criminal organisations”).
Regarding claim 13
Claim 13 recites analogous limitations to claim 6 and therefore is rejected on the same ground as independent claim 6. 
Regarding claim 20
Claim 20 recites analogous limitations to claim 6 and therefore is rejected on the same ground as independent claim 6. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hospedales et al. (“Identifying Rare and Subtle Behaviors: A Weakly Supervised Joint Topic Model”, hereinafter: Hospedales) in view of Zhang et al. (“iBAT: Detecting Soleimani et al. (“Anomaly Detection in Maritime Data Based on Geometrical Analysis of Trajectories”, hereinafter: Soleimani) and further in view of Karsenti et al. (US 2017/0140524A1). 
Regarding claim 7
Hospedales in view of Zhang with Soleimani teaches the computer-implemented method of claim 6.
Hospedales further teaches the computer-implemented method further comprising: obtaining a manual label for the trip data item from a human analyst; (pg. 105 right col “we pick up five source destination cell-pair1, and ask three volunteers[corresponds to human] to manually label whether the trajectories are anomalous or not, in particular, if one volunteer thinks a taxi trajectory is anomalous, it is labeled to be anomalous. The datasets are summarized in Table 1, and visualized in Fig. 9.”)
Hospedales in view of Zhang with Soleimani does not teach and using the manual label and the trip data item to re-train the generative model.
Karsenti teaches and using the manual label and the trip data item to re-train the generative model. (Examiner notes that the datasets include labels see para [0099] “For example, in some embodiments, the one or more computer Subsystems are configured for modifying the training dataset by adding a new pair to the set, detecting one or more additional defects in an image in the new pair, associating one or more additional labels with pixels in the image corresponding to results of the detecting the one or more additional defects, and re-performing the Supervised training by progressively modifying the parameters until the features determined for the images in the pairs and the new pair by the generative model are mapped to the labels associated with the pixels in the images in the pair and the new pair. …the training dataset may be updated with new pairs when a new defect is discovered, synthesized, or simulated, and the generative model may be re-trained using the updated training dataset.”)
Hospedales, Zhang, Soleimani and Karsenti are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hospedales in view of Zhang with Soleimani to incorporate the teaching of Karsenti in order to improve system for detecting defects on a specimen by single image detection. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve a method that requires the acquisition of a minimum of two images (reference and test) which is time consuming and the motivation is to reduce the unambiguous detection time requirement as disclosed by Karsenti (Para [0009-0010]).
Regarding claim 14
Claim 14 recites analogous limitations to claim 7 and therefore is rejected on the same ground as independent claim 7. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cinbis et al. (“Unsupervised Metric Learning for Face Identification in TV Video”) teaches identification problem for face-tracks that are automatically collected from uncontrolled TV video data. 
Zhou et al. (“A method for real-time trajectory monitoring to improve taxi service using GPS big data”) teaches an online anomalous trajectory detection method, named OnATrade for improving taxi service using GPS big data.
Ge et al. (“A Taxi Driving Fraud Detection System”) teaches a method to mine the travel route evidences and introduce route mark to represent a typical driving path from an interesting site to another one. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126